Citation Nr: 1624529	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-04 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971, including service in Vietnam.  He received the Combat Infantryman Badge (CIB).

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction has been transferred to the RO in New York, New York.   
In October 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing.  A transcript of that hearing is of record.

In December 2011, the Board remanded the appeal for additional development.  

In June 2013, the Veteran revoked representation by the Disabled American Veterans (DAV).  He has not appointed another representative and remains unrepresented in the appeal.  

The appeal has been developed as separate claims for PTSD and depression.  As the record indicates that these symptoms substantially overlap, the Board has recharacterized the issue as a single claim for an acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

The claims folder has been converted in its entirety into an electronic record within the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  The Veteran had combat service in the Republic of Vietnam.

2.  The Veteran's current psychiatric symptoms are causally related to Vietnam combat stressors.  

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred coincident with active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for PTSD requires (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  (The Board recognizes that the Veterans Benefits Administration now utilizes DSM-5, but that the change applies to claims that are pending before the agency of original jurisdiction on August 4, 2014.  This appeal was previously certified to the Board and is not subject to the amendment.  79 Fed. Reg. 45094 (Aug. 4, 2014)).  

In this case, service department records establish that the Veteran served in combat in the Republic of Vietnam.  His reports of military combat stressors are conceded as consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b).  The remaining issue is whether he has a current psychiatric disability causally related to these conceded military combat stressors.  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (to the effect that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).  

Dr. F.D. furnished a positive May 2012 nexus opinion.  He stated that he had provided psychiatric treatment for the Veteran since December 2011 and reviewed the entire VA claims folder.  He listed current diagnoses of major depression and PTSD.  He explained that for many years the Veteran had difficulty recognizing that some of his behavioral problems were attributable to his combat experiences.  The Veteran's behavioral problems included dysphoria and anhedonia.  Although he was able to work for many years, his behavioral problems led to his divorce and history of suicide attempts.  Dr. F.D. reported that he had engaged the Veteran in medication management and supportive counseling with some improvement in symptoms.  He also indicated that the Veteran had difficulty discussing his PTSD symptoms due to fears of stigmatization.  However, Dr. F.D. believed the Veteran had PTSD symptoms to include nightmares, intrusive thoughts and anxiety episodes attributable to military combat experiences.  He concluded that the Veteran currently had PTSD and major depression attributable to military combat stressors.  

The Board finds Dr. F.D.'s May 2012 medical nexus opinion highly persuasive to show a current psychiatric disability attributable to military service.  Dr. F.D is qualified as a medical doctor, reviewed the entire record and has clinical familiarity with Veteran through regular outpatient treatment.  He provided a detailed explanation for his positive medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (value of medical is found within its rationale).  His medical opinion is consistent with the additional record, to specifically include the Veteran's report of longstanding psychiatric type symptoms the October 2011 hearing and on his Report of Medical History for separation.  

The VA medical opinions from September 2008 and April 2013 with May 2013 addendum weigh against the claim.  The Board finds these medical opinions to be less persuasive in light of Dr. F.D.'s May 2012 medical opinion.  They indicate a more limited review of the record without consideration to the Veteran's hesitancy to seek psychiatric treatment for many years and long-standing personality difficulties developing after Vietnam service.  Id.; see November 2011 hearing transcript, p. 5, 10.  Moreover, they do not account for the Veteran's report of depression on his Report of Medical History at separation.  

As the weight of the evidence thus supports a nexus between the Veteran's diagnosed PTSD and MDD and his in-service combat stressors, the three basic prongs for service connection for an acquired psychiatric disability are satisfied, both as to PTSD and other psychiatric disorders.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010) (there are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally).  The Board notes that the benefit granted herein is service connection for an acquired psychiatric disorder.  The issue on appeal was initially characterized as separate service connection issues for PTSD and depressive disorder.  Although the Federal Circuit has stated, "We recognize that bipolar disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for VA to treat these separately diagnosed conditions as producing only the same disability," Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009), that is not the situation here with regard to the Veteran's PTSD and MDD.  See id. (considering the possibility that bipolar disorder and PTSD did not constitute the same disability, but rejecting this argument based on the facts of that case).  Rather, the evidence above does not reflect that the Veteran's psychiatric symptoms can be separated or clearly attributed to one or another of his psychiatric disorders, and they must be considered as a single psychiatric disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52698 (Oct. 8, 1996)) (when it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit of the doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities).  Consequently, the Board need not remand any portion of the claim in order to separately address the issues of entitlement to service connection for PTSD and MDD.  Cf. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and MDD, is granted.
	



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


